DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application.

Claim Objections
Claim 4/8  “the product-sum operation circuit” has no antecedent basis. For the purpose of PA rejection, claim 4 is considered dependent upon claim 3, and claim 8 dependent upon claim 7.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1/5 and dependent claims: “a signal transmitting/receiving portion”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Publication 2017/0300813 A1, hereafter Lee).
As per claim 1, Lee teaches every limitation as claimed including a portable information terminal (Abstract) comprising: 
an input operation portion (FIG. 2 #201); 
a signal transmitting/receiving portion (FIG. 2 #203); and 
an output operation portion (FIG. 2 #202), 
wherein the input operation portion comprises a first neural network circuit configured to generate first data on the basis of input information (FIG. 1 #101; FIG. 2 #201; FIG. 3 #302), 
wherein the first neural network circuit is configured to learn a plurality of pieces of input information as learning data (para. [0048]:”the first neural network may receive a first input signal, and generate a first output signal by processing the received signal”; para. [0053]: “the first output signal may be a feature vector to be output from the first neural network”; FIG. 5), 
wherein the signal transmitting/receiving portion is configured to transmit the first data to a data server and receive information data from the data server in response to the first data (FIG. 2 and FIG. 3 #203 performs the function of a signal transmitting/receiving portion and a server. For example, FIG. 3 in the interface neural network 203 the input layer #301 and output layer #303 performs the function of signal transmitting and receiving respectively, and the other layers of #203 performs data conversion between input layer and output layer, serving as a data server; See para. [0049]-[0053], [0064]-[0067]),
wherein the output operation portion comprises a second neural network circuit configured to learn the information data as learning data (FIG. 1 #103-104; FIG. 3), and 
wherein the second neural network circuit is configured to generate output information on the basis of the learning (para. [0048]: “The second neural network may receive a second input signal, and generate a second output signal by processing the received signal”; para. [0055]: “For example, the second neural network may recognize a pattern of the feature obtained through the conversion and generate a result of the recognition”; FIG. 5).

As per claim 5, Lee teaches a problem solving system (Abstract; FIG. 5; FIG. 8) comprising: 
a portable information terminal comprising an input operation portion, a signal transmitting/receiving portion, and an output operation portion (See rejections applied to claim 1); and 
a data server that stores information data (As analyzed in rejections applied to claim 1, FIG. 3 in the interface neural network 203 the input layer #301 and output layer #303 performs the function of signal transmitting and receiving respectively, and the other layers of #203 performs data conversion between input layer and output layer, serving as a data server. The converted data is regarded as “information data” and output to the output layer.),
wherein the input operation portion comprises a first neural network circuit configured to generate first data on the basis of input information (See rejections applied to claim 1), 
wherein the first neural network circuit is configured to learn a plurality of pieces of input information as learning data (See rejections applied to claim 1), 
wherein the signal transmitting/receiving portion is configured to transmit the first data to the data server and receive the information data from the data server in response to the first data (See rejections applied to claim 1), 
wherein the output operation portion comprises a second neural network circuit configured to learn the information data as learning data (See rejections applied to claim 1), and 
wherein the second neural network circuit is configured to generate output information on the basis of the learning (See rejections applied to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2017/0300813 A1, hereafter Lee), as applied above to claims 1 and 5 respectively, in view of Lu et al. (US Publication 2018/0150947 A1, hereafter Lu).
As per claim 2, Lee does not teach the recited limitations.
Lu discloses a neural network system for transforming sketches into stylized electronic paintings (Abstract). The system comprises two neural networks: a first neural network that converts input sketches into output images, and a second neural network that converts images into output paintings (Abstract). FIG. 5 shows a method 500 for training the neural network system. The neural network system used in method 500 can be comprised of two neural networks as indicated by line 512; a first neural network, such as an image neural network, that performs blocks 506 through 510 and a second neural network, such as a painting neural network, that performs blocks 514 through 520. 
At block 506, a training intermediate image can be generated from the training sketch using a neural network system. For example, a first neural network, such as an image neural network, of the neural network system can be used to generate such a training intermediate image. At block 508, the training intermediate image can be compared with the reference image used to generate the training sketch. These comparisons can be used at block 510 where the neural network system can be adjusted using the determined loss functions. Errors determined using loss functions are used to minimize loss in the neural network system by backwards propagation of such errors through the system. That is to say, the first neural network generates a  training intermediate image (corresponding to “first data”), and compares the training intermediate image with reference image (corresponding to “judgement data”) to determine an error. If the error does not satisfy certain conditions, the error back propagates through the first neural network to start a next iteration until the error is minimized. When the error is minimized, the first neural network finishes training and outputs a trained image to the second neural network. See para. [0093]-[0095] and FIG. 5.
 Taking the combined teachings of Lee and Lu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a judgement function as performed by Lu in order to control the output from the first neural network. 

Claim 6, dependent upon claim 5, is rejected as applied to claim 2 above.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2017/0300813 A1, hereafter Lee), as applied above to claims 1 and 5 respectively, in view of KUROKAWA (US Publication 2017/0116512 A1).
As per claim 3, Lee does not teach the recited limitations.
KUROKAWA discloses a neural network that is made of a network of neural circuits, such as neuron circuits, synapse circuits etc. (Abstract; FIG. 1; FIG. 33; para. [0093]). A neural network with hierarchical perceptron architecture is configured with a neuron circuit, which is a unit simulating neurons, and a synapse circuit, which is a unit simulating a synapse. The synapse circuit needs to have the functions of storing the connection strength between the neuron circuits, of multiplying the connection strength to an output of the neuron circuit, and of adding the results of each multiplication. The synapse circuit thus needs a memory to store the connection strength, a multiplier circuit for implementing a function of multiplication, and an adder circuit for implementing a function of addition (para. [0005]-[0007]). That is to say, a synapse circuit can perform multiplication and summation, i.e., product-sum. Further, a synapse circuit needs a memory to store the weights (connection strength). FIG. 1 shows circuit blocks of a module 100 which is made up of n (n is a natural number) neuron circuits NU, m×n (m is a natural number) synapse circuits SU, and m error circuits EU. FIG. 1 shows that product-sum is performed by a synapse circuit (                
                    
                        ∑
                        
                            w
                            
                                
                                    m
                                    ,
                                    j
                                
                            
                            x
                            [
                            j
                            ]
                        
                    
                
            ). Para. [0093] and FIG. 33 describe a three-layer neural network that comprises 2 module 100.   
Taking the combined teachings of Lee and KUROKAWA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider comprising a product-sum operation circuit in a neural network in order to perform tasks such as pattern recognition through hierarchical perception that simulates human brain activity. 

As per claim 4, dependent upon claim 3, Lee in view of KUROKAWA teach that the product-sum operation circuit comprises a memory element, wherein the memory element comprises a transistor, and wherein the transistor comprises an oxide semiconductor in a semiconductor layer comprising a channel formation region (As analyzed above, a synapse circuit needs a memory to store the weights. KUROKAWA further teaches that the memory includes a transistor that includes an oxide semiconductor in a semiconductor layer comprising a channel formation region. See para. [0019], claim 1, para.  [0330], FIGS. 19A to 19C). 

Claim 7, dependent upon claim 5, is rejected as applied to claim 3 above.

Claim 8, dependent upon claim 7, is rejected as applied to claim 4 above.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664